NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with 
                                    Fed. R. App. P. 32.1




             United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                   Submitted May 14, 2008*
                                    Decided June 30, 2008

                                           Before

                              FRANK H. EASTERBROOK, Chief Judge

                              JOHN L. COFFEY, Circuit Judge

                              DIANE P. WOOD, Circuit Judge
Nos. 07‐2828 
MARTY MIA,                                         Appeal from the United States District 
       Plaintiff‐Appellant,                        Court for the Northern District of Illinois, 
                                                   Eastern Division.
       v.
                                                   No. 06 C 1455
JOHN E. POTTER, 
Postmaster General,                                Charles P. Kocoras, Judge.
      Defendant‐Appellee.

No. 07‐2829                                      Appeal from the United States District 
MARTY MIA,                                       Court for the Northern District of Illinois, 
       Plaintiff‐Appellant,                      Eastern Division.

       v.                                        No. 05 C 1503

JOHN E. POTTER,                                  Elaine E. Bucklo, Judge.
Postmaster General,
      Defendant‐Appellee


       *
          After examining the briefs and record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2).
Nos. 07‐2828 & 07‐2829                                                                           Page 2



                                              O R D E R

         Marty Mia filed two complaints against the Postmaster General, both alleging that her
former employer, the United States Postal Service, had discriminated against her on the basis
of  her  disability  and  raising  associated  claims.  After  two  settlement  conferences  before  a
magistrate judge, the parties agreed on March 14, 2007, to settle both cases. Mia’s attorney
recited for the record the material terms of the agreement, and Mia herself stated on the record
that she agreed to those terms. But the parties were unable to finalize the written terms of the
agreement,  and  a  third  settlement  conference  was  held.  Mia’s  attorney  agreed  that  a  draft
agreement proposed at that conference was consistent with the oral agreement, but Mia still
refused to sign. As a result, the Postal Service moved in both cases to enforce the agreement.
Both judges granted the motions and dismissed Mia’s cases with prejudice. Mia now appeals,
and we affirm both judgments enforcing the settlement agreement.

        We review a district court’s decision to enforce a settlement agreement for abuse of
discretion. Dillard v. Starcon Int’l, Inc., 483 F.3d 502, 506 (7th Cir. 2007); Hakim v. Payco‐Gen. Am.
Credits, Inc., 272 F.3d 932, 935 (7th Cir. 2001). Where the suit alleges employment discrimination
in violation of federal law, we require both that the agreement be knowing and voluntary and
that the agreement be valid under state contract law. Dillard, 483 F.3d at 507; Pierce v. Atchison,
Topeka  &  Santa  Fe  Ry.  Co.,  65  F.3d  562,  571  (7th  Cir.  1995).  We  presume  that  a  settlement
agreement was knowing and voluntary when the plaintiff is represented by counsel. Absent
circumstances  not  present  in  this  case,  a  plaintiff  may  not  overcome  this  presumption  by
attacking counsel’s performance. See Baptist v. City of Kankakee, 481 F.3d 485, 490 (7th Cir. 2007).
Under  Illinois  contract  law,  oral  settlement  agreements  are  enforceable  if  there  is  an  offer,
acceptance, and a meeting of the minds on the terms of the agreement. Dillard, 483 F.3d at 507.
The terms must be “definite and certain so that a court can ascertain the parties’ agreement.”
Id. at 507 (internal quotation marks and citation omitted).

       Mia first argues that the agreement of March 14 was not knowing and voluntary because
she  was  coerced  or  under  duress  when  she  agreed  to  it.  In  support  of  this  argument,  she
attempts to attack her attorney’s performance. Even if this were a valid line of attack, cf. Baptist,
481 F.3d at 490, none of the evidence to which she has referred suggests that her attorney did
anything improper.   

       Next Mia argues that there was no meeting of the minds on the material terms of the
agreement because there were significant changes between the oral and written terms. This
argument fails as well, because the oral and written contracts are substantially the same. As
relevant here, the oral agreement provided that Mia would receive a $2,500 payment, that her
Nos. 07‐2828 & 07‐2829                                                                         Page 3

personnel file would reflect that she had resigned and not been fired, and that Mia would agree
to dismiss both her suits with prejudice. She complains that the written contract differs from
these terms in several ways.

         First, she complains that the written contract specifies that the Postal Service will issue
an IRS Form 1099 for its payment to her and that she never agreed that her settlement payment
would be taxable. But whether the payment is taxable is not up to the Postal Service; if Mia
wishes to dispute its taxability, she must do so with the IRS. She also complains that the written
contract  specifies  that  she  would  execute  a  USPS  Form  2574  “Resignation  from  the  Postal
Service,”which would be placed in her personnel file. She argues that she bargained for a Form
50, “Notification of Personnel Action.” But the oral agreement did not reflect that any specific
form was bargained for, and Mia does not explain why, when she agreed that her file would
reflect that she resigned, it would be inappropriate for it to contain a resignation form. She also
argues  that  the  term  in  the  written  agreement  releasing  the  Postal  Service  from  all  claims
related  to  her  employment  differs  from  the  oral  agreement  because  the  written  agreement
releases  her  workers’  compensation  claims.  But  the  document  she  contends  is  the  final
agreement (which is the document that she included in her appendix on appeal) is a prior draft
of the written agreement. In the final version of the agreement that was enforced against her
in the district court, she releases the Postal Service only from claims related to her two cases;
her workers’ compensation claims are expressly reserved. Finally, Mia argues that the oral and
written agreements materially differed because the Postal Service tried to collect a debt from
her that was supposed to be forgiven under the settlement agreement. But even if the latter
point were true, it would not show that the contracts were different. At best, it might support
an  argument  that  the  Postal  Service  had  breached  the  agreement,  not  that  there  was  no
agreement on the material terms at all. 

        The  rest  of  Mia’s  arguments  are  frivolous  or  undeveloped.  We  find  no  abuse  of
discretion by either district judge in enforcing the settlement agreement.

                                                                                            AFFIRMED.